Citation Nr: 1730122	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO. 11-33 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse.


ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel

INTRODUCTION

The Veteran served in the U.S. Army from December 1966 to December 1968. The Veteran received a Purple Heart for his service in Vietnam. 

Effective November 2012, the Veteran is in receipt of a total rating based on individual unemployability. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision of the Hartford, Connecticut, Regional Office (RO). In January 2015, the Board remanded the appeal to the RO for additional development.

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence and conducted any appropriate medical inquiry. The appeal is ready for appellate review.

In October 2013, the Veteran was afforded a video conference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record.


FINDING OF FACT

PTSD did not originate during active service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 38 C.F.R. § 3.304(f).
In his November 1966 report of medical examination for enlistment the Veteran was listed as having a normal psychiatric disposition and reported no relevant psychiatric conditions or treatment. The Veteran's PULHES profile on entrance indicated that he was in excellent physical health, including as to his psychiatric disposition, as indicated by the "S" designator. Odiorne v. Principi, 3 Vet.App. 456 (1992) ((observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).

In September 1968 service treatment records (STRs), the Veteran was diagnosed with fragment wounds due to being wounded in a mortar attack in Vietnam. 

The Veteran's December 1968 examination for service separation indicates the Veteran did not have trouble sleeping, terrifying nightmares, depression, suicide attempts, or drug and alcohol problems and reported his overall health was good. The Veteran's PULHES profile on separation indicated that he was in excellent physical health, including as to his psychiatric disposition, as indicated by the "S" designator. Id. 

In a September 1980 VA orthopedic examination the Veteran reported his left knee and left forearm where hit with fragments from a mortar attack. The Veteran indicated physical damage but did not report any resulting psychiatric symptoms.

In a September 1981 private treatment record the Veteran reported suffering shrapnel wounds to his left knee and noted difficulty ascending and descending stairs. The Veteran did not discuss any resulting psychiatric symptoms. 

In a January 2004 VA treatment record the Veteran reported abusing alcohol and the clinician recommended sustained sobriety. 

In October 2004, March 2008, September 2009, and August 2010 VA treatment records the Veteran indicated that he was not feeling depressed and was given a score of "0" on a depression screening.

In a February 2011 VA treatment record the Veteran requested to be seen regarding his anxiety related to Vietnam deployment and to rule out PTSD as a potential diagnosis.

In another February 2011 VA treatment record the Veteran reported depressed mood, restlessness, nightmares, intrusive thoughts, avoidance, and being easily startled. The Veteran reported his symptoms began one year after returning home from Vietnam in 1969 and worsened shortly after his retirement in May 2007. The Veteran reported attending three different alcohol abuse groups from 1980 to 1985 and indicated that he abused pain medication for two or three months in 1985. The Veteran also reported a past military sexual trauma (MST) incident. The Veteran's PTSD and depression screening tests were positive. The clinician diagnosed the Veteran with anxiety disorder, not otherwise specified (NOS), depressive disorder (NOS), and alcohol abuse. 

In March 2011, the Veteran was afforded a VA examination. The Veteran reported two combat stressors in which he was almost killed and acknowledged an attempted sexual assault in-service but stated "nothing happened because he was able to fend off the assailant." The Veteran denied distress associated with this incident. The examiner opined that the Veteran presented with no visible distress when discussing experiences in Vietnam and concluded that the Veteran did not meet the criteria for PTSD at the time of the examination. The examiner also concluded that the Veteran's alcohol abuse is not substantially caused by his military service. 

In a December 2011 lay statement the Veteran stated that he has had PTSD since returning from Vietnam and that his symptoms have increased the more he thinks about Vietnam. The Veteran reported drinking alcohol to dull the pain and indicated that he experienced nightmares.

A December 2012 VA treatment record indicates the Veteran reported to the Vet Center for help with his PTSD symptoms. The Veteran reported having suicidal thoughts, feelings of hopelessness, sexual or physical abuse, current medical problems, and insomnia. The Veteran reported experiencing combat trauma and MST but stated that he does not struggle with symptoms of PTSD due to his MST. The clinician noted the Veteran was interested in attending group sessions as they have helped him in the past. 

The Veteran was treated individually and in group sessions from May 2012 to June 2013 with for PTSD. The Veteran reported nightmares, intrusive memories, increased startle response, and hypervigilance throughout the period. 

In a June 2012 Vet Center note the psychologist, L.H. notes, "Veteran endorsed many PTSD symptoms, but more exploration is needed to determine if he meets diagnostic criteria for PTSD."

In a June 2014 VA treatment record the Veteran indicated that he sometimes feels down, depressed, or hopeless and was given a score of "2" on a depression screen, which is suggestive of no depression. 

In a June 2015 VA treatment record the Veteran indicated that he sometimes feels down, depressed, or hopeless and was given a score of "1" on a depression screen, which is suggestive of no depression. 

In July 2016, the Veteran was afforded a VA examination. The Veteran reported having close relationships with his two adult children and his 14 year-old grandson. The Veteran reported being unable to socialize with his group of friends at the VFW due to his recent medical issues. The Veteran also stated that he had previously enjoyed fishing, traveling, and socializing with friends. The Veteran endorsed depression about his loss of physical function. The examiner opined that the Veteran did not have a current diagnosis of PTSD but did diagnose the Veteran with depressive disorder related to his recent medical conditions. The Veteran endorsed some symptoms related to his combat exposure in Vietnam but did not meet the full criteria for PTSD. The examiner concluded the Veteran's current depression is caused by his inability to be as active as he was prior to the deterioration of his health.

In August 2016, the Veteran was afforded a VA addendum opinion by the same examiner as the July 2016 opinion. The examiner stated that he reviewed the file including all conflicting medical evidence. The examiner acknowledged Vet Center treatment notes that indicate the Veteran's PTSD symptoms related to combat but stated the Veteran did not meet the full criteria in the examination. The examiner noted that the Veteran had sustained combat action, but the Veteran had shown  resiliency and strength to recover from his combat trauma experience without the development of PTSD. The examiner noted the Veteran has depression and anxiety related to his current medical conditions (non-service-connected colectomy) which confine him to a wheelchair and prevent him from eating or drinking. The examiner concluded the Veteran's depression and anxiety are not a result of the in-service combat trauma experienced by the Veteran.

The preponderance of the evidence reflects that he does not have a diagnosis of PTSD based on any service-related stressor. Specifically, the psychologists who conducted the March 2011 and July 2016 VA psychiatric examinations concluded that the Veteran did not meet the full PTSD criteria. The July 2016 psychologist explained that any previous diagnosis of, or treatment for PTSD did not appear to be supported by the Veteran's statements in the July 2016 examination or by the findings of the March 2011 examination. Both VA examinations confirm that the Veteran does not meet the full criteria for PTSD.

While non-medically trained veterans are competent to testify as to matters of diagnosis and etiology subject to lay observation, the question of whether a Veteran has PTSD based on a claimed in-service stressor is the type of medical issue which is an internal, non-observable process as to which lay testimony is not competent. See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); 38 C.F.R. § 3.304(f) (specifically requiring medical evidence diagnosing PTSD). Consequently, the Veteran's statements as to whether he has PTSD are not competent. 

The more probative evidence establishes that the Veteran does not have PTSD. Thus, there can be no valid claim for service connection. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).
In addition, though the Veteran has depressive disorder, the preponderance of the evidence is against a finding of a linkage between the onset of the depression and a period of service. Rather, the evidence shows that the Veteran's depression had no relationship to service and is instead caused by the Veteran's post-service medical issues which have severely limited his capability to be active and socialize with friends and family.

This conclusion is probative as it is based on facts presented by both the service treatment records and the assertions made by the Veteran at the time of the VA examination. While statements from the Veteran's group/individual counselors at the Vet Center indicate that the Veteran has some PTSD symptoms, no clear diagnosis is presented. In a June 2012 Vet Center note the psychologist, L.H. notes, "Veteran endorsed many PTSD symptoms, but more exploration is needed to determine if he meets diagnostic criteria for PTSD."

Here, the more probative opinion is the opinion offered by the VA examiners in March 2011 and July 2016. Both VA psychologists considered the Veteran's assertions, reviewed the Veteran's entire claims file and concluded that there was simply insufficient information to link his psychiatric disorder to his military service. The Board affords more probative weight to the opinion of the VA examiners offered in March 2011 and July 2016. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

The claim of entitlement to service connection for PTSD must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). Therefore, service connection is not warranted and the claim is denied.



ORDER

Service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


